DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17161712 is filed on 01/29/2021. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy for patent application JP2020-019639 has been filed on 02/07/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2022 has been considered. The submission follows the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Response to Amendment
This office action is in response to the amendments submitted on 06/28/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1,3,6,10,11,14,16-17,21 and 23 are amended and 25-26 are new.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3,6, 8-10, 20 and 22-25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Discenzo et al. (US 20100076714 A1) (hereinafter Discenzo).
Regarding Claim 1, Discenzo teaches at least one processor (Fig 1, processor component 112);a machine controlling unit configured to control using at least one processor a work machine based on a sensor value ( Fig 1 shows processor component .Para[0015], “For example intelligent agent activity directed as determining the condition of a valve could utilize an entropy measure of information (i.e. sensor value)  to determine if it is appropriate to process information further, to share information with other nodes (agents), to request information from other nodes (agents), to provide actuation or control, or to operated local sensors to capture additional information.”) acquired from a sensor ( Para[0011], “the embedded processor or microcontroller (i.e. machine controlling unit)  utilizes an optimization method that gathers relevant sensor data and processes the sampled data to determine the future condition of the monitored machinery and/or the environment (i.e. work machine )) configured to output the sensor value related to an operation by the work machine (Para[0057], “The vibration data (i.e. sensor value related to an operation) provided by the sensing component 104 is also analyzed to determine if the self-powered sensing system 100 is operating at peak efficiency”) ; and a state estimation unit configured to estimate using the least one processor  a state of the sensor based on the sensor value ( Fig 7, 702, “state of sensor is identified” . Also, Fig 11 and 11a presents “calculate state estimation” at 4 the block. According to Para 0044-0045 this state estimation is for “adaptive self -powered sensor node”).
Regarding Claim 2,Discenzo teaches wherein the state estimation unit is configured to estimate the state of the sensor based on the sensor value outputted by the sensor (Fig 2, 702 , Para[0102], “ The first step is determining the state of the sensor system 702.”According to Para[0009], the sensors are vibrations sensors and output data is vibration data “)while the machine controlling unit is causing the work machine to perform a predetermined action as an action for estimating the state of the sensor (Para[0015], “ For example intelligent agent activity directed as determining the condition of a valve could utilize an entropy measure of information to determine if it is appropriate to process information further, to share information with other nodes (agents), to request information from other nodes (agents), to provide actuation or control, or to operated local sensors to capture additional information.” Also based on Para [0011] the sensors can be controlled using microcontroller that gathers relevant sensor data.).
Regarding Claim 3,Discenzo teaches wherein the machine controlling unit is configured to estimate a state of the work machine based on the sensor value ( Para[0061], “Another aspect of the self-powered sensing system 100 includes a processing component 112 that analyzes sampled sensor data obtained from sensing component 104.The analyzed data can be used to establish the condition (i.e. state) of equipment 102 (i.e. work machine) .”), and wherein the state estimation device comprises a machine state notifying unit configured to execute using at least one processor a notification processing to notify a combination of the state of the work machine and the state of the sensor (Para [0093], “The first action of the sensor is to determine the state of power available (i.e. state of work machine ) and the amount of power currently being generated. If inadequate power is available the system immediately transitions to retuning the generator. This step is performed before any sampling, data analysis, or communications to help insure node survival. If power levels are critically low and retiming does not correct the problem, the sensor node may send out a distress message to notify (i.e. notification process) other nodes or notify operations staff that a node failure due inadequate power is eminent (i.e. combination of the state).
Regarding Claim 6, Discenzo teaches wherein the state estimation unit is configured to estimate whether the sensor is in an abnormal state based on an operation that satisfies a condition in which the sensor value indicates an abnormality among a plurality of operations by the work machine based on the sensor value (Para [0102], “the data analysis with respect to a determination of whether to tune the
power generating system is depicted. The first step is determining the state of the sensor system 702. The vibration characteristics of the power generator component 808 are compared 704(i.e. checking the abnormality) with the vibration characteristics of the equipment 102 to determine if the resonant frequency of the generator is sufficiently near the equipment vibration frequencies containing the most energy. Additionally, the output of the generator component 808 is compared 704 to the known theoretical maximum power generating capability. An analysis is then performed 706 to balance the expected benefit in additional power generation against the expected cost in power reserves of tuning the generator component 808. If the cost benefit analysis 706 determines the generator is outside of its acceptable range of operation (i.e. abnormality among a plurality of operations by work machine based on sensor value) 708 and re-tuning the generator is a prudent expenditure of energy and adequate reserve power exists then the self-powered sensing system 100 adjusts the seismic mass 904 to improve or optimize the power generating capabilities of the self-powered sensing system 100.”).
Regarding Claim 8, Discenzo teaches the limitation of claim 6.
	Discenzo further teaches wherein the state estimation unit is configured to estimate whether the sensor is in the abnormal state based on a combination of operations that satisfy the condition in which the sensor value indicates the abnormality among the plurality y operations  by the work machine based on the sensor value (Para [0052], “Additionally, the term tuning and retuning are intended to refer to optimizing the available power and its use by adjusting the output of the generating device, adjusting process parameters (i.e. combination of operations) , sharing power between sensor systems 100 and combining power generation from different Sources based on minimizing the calculated entropy value (i.e. abnormality in sensor values)of the system”).  
Regarding Claim 9, Discenzo teaches the limitation of claim 6.
	Discenzo further teaches wherein the state estimation unit is configured to estimate that the sensor is in the abnormal state in a case where the condition in which the sensor value indicates the abnormality is satisfied in a plurality of operations during a predetermined period among the plurality of operations by the work machine based on the sensor value (Para [0093], “This mode significantly reduces the power consumption. Meanwhile, while processor operation is suspended, power scavenging continues to operate and build up electrical charge for subsequent node operation. Based on lapsed time or an event, the system transitions from the quiescent state to an active, operating state. Note the time period scheduled for wake-up can change based on the condition of the equipment (i.e. predetermined time for abnormality), the amount of power available, the rate of power generation, the level of information entropy required, the rate of entropy increase without sensor node operation, or other condition requiring timely processor activity.”).
Regarding Claim 10, Discenzo teaches the limitation of claim 6.
	Discenzo further teaches a sensor state notifying unit configured to execute using at least one processor(Fig 1, 112) in a case where the state estimation unit estimates that the sensor is in the abnormal state, a notification processing to notify an estimation result and information indicating an operation that satisfies a condition in which the sensor value indicates the abnormality ( Para[0093], “ The first action of the sensor is to determine the state of power available and the  amount of power currently being generated. If inadequate power (i.e. abnormality) is available the system immediately transitions to retuning the generator. This step is performed before any sampling, data analysis, or communications to help insure node survival. If power levels are critically low and retiming does not correct the problem, the sensor node may send out a distress message to notify other nodes or notify operations staff that a node failure due inadequate power is eminent.”).
 
Regarding Claim 20 ,Discenzo teaches wherein the machine controlling unit is configured to, for at least one operation executed by the work machine, control the work machine based on sensor values outputted by a plurality of sensors in order to cause the work machine to execute the operation, and wherein the state estimation unit is configured to estimate respective states of the plurality of sensors based on respective sensor values of the plurality of sensors ( Para[0175], “Referring again to the drawings, FIG. 15 illustrates an embodiment of the subject invention where a plurality of self-powered sensing systems (i.e. plurality of sensors) can operate collaboratively based on their proximity or based on their operating objective or other common attributes. For instance, as described previously, the self-powered sensing system can be attached to the same equipment 102 and serve as redundant backups of each other. In another example, again as previously described, the self-powered sensor nodes can operate in turn, communicating control information as a token to coordinate operation as the one holding the token works while the others sleep and build up power reserves (i.e. respective states)”. Fig 6a shows different states such as Awake, Sleep etc).  

Regarding Claim 22, Discenzo teaches the work machine; the sensor (Fig 1 b, equipment 102 – work machine, Sensing component 104 – sensor).  
 Regarding Claim 23 ,Discenzo teaches controlling the work machine using at least one processor ( Fig 1, 112) based on a sensor value (Para[0015], “For example intelligent agent activity directed as determining the condition of a valve could utilize an entropy measure of information to determine if it is appropriate to process information further, to share information with other nodes (agents), to request information from other nodes (agents), to provide actuation or control, or to operated local sensors to capture additional information.”) acquired from a sensor ( Para[0011], “the embedded processor or microcontroller (i.e. machine controlling unit)  utilizes an optimization method that gathers relevant sensor data and processes the sampled data to determine the future condition of the monitored machinery and/or the environment (i.e. work machine ). “) configured to output the sensor value related to an operation by the work machine ( Para[0057], “The vibration data (i.e. sensor value related to an operation) provided by the sensing component 104 is also analyzed to determine if the self-powered sensing system 100 is operating at peak efficiency”)on the manufacture item; and estimating using at least one processor ( Fig 1, 112) a state of the sensor based on the sensor value ( Fig 7, 702, “state of sensor is identified”. Also, Fig 11 and 11a presents “calculate state estimation” at 4 the block. According to Para 0044-0045 this state estimation is for “adaptive self -powered sensor node”).

Regarding Claim 24 ,Discenzo teaches a means of controlling a work machine based on a sensor value(Para[0015], “For example intelligent agent activity directed as determining the condition of a valve could utilize an entropy measure of information to determine if it is appropriate to process information further, to share information with other nodes (agents), to request information from other nodes (agents), to provide actuation or control, or to operated local sensors to capture additional information.”) acquired from a sensor ( Para[0011], “the embedded processor or microcontroller (i.e. machine controlling unit)  utilizes an optimization method that gathers relevant sensor data and processes the sampled data to determine the future condition of the monitored machinery and/or the environment (i.e. work machine ). “) configured to output the sensor value related to an operation by the work machine( Para[0057], “The vibration data (i.e. sensor value related to an operation) provided by the sensing component 104 is also analyzed to determine if the self-powered sensing system 100 is operating at peak efficiency”); and a means of estimating a state of the sensor based on the sensor value( Fig 7, 702, “state of sensor is identified”).  

  Regarding claim 25 Discenzo teaches the limitations of claim 1.
	Discenzo further teaches the work machine is a robot (Para 0137 “power for robot operation”); the sensor is at least one of a force sensor, an acceleration sensor, a distortion sensor, a pressure sensor, a gyro sensor, a distance sensor, and imaging sensor, a temperature sensor, a humidity sensor, a sound collection sensor, a light amount sensor, a viscosity sensor, a flow sensor, or an odor sensor ( Para 0088, “ Referring now to FIG. 5a, one or more self-powered sensing systems (i.e. sensor) can be installed on multiple machines or equipment where the machines are coupled or mechanically (e.g. shared foundation or structure), linked due to the environment (e.g. share ambient noise, pressure, vibration, and temperature), process machinery (e.g. shared piping across multiple pumps, valves, and filters), or process material (e.g. shared process material such as a pumped fluid or a steel web of material being coated). Information from the multiple
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Discenzo in view of Setoguchi et al. (US 20130179107 A1) (hereinafter Setoguchi) . 
Regarding claim 4 Discenzo teaches limitations of claim 3.
	Discenzo is silent with regards to wherein the state estimation unit is configured to estimate a degree of reliability of the sensor based on the sensor value, and wherein the machine state notifying unit is configured to execute a notification processing to notify a combination of the state of the work machine and the degree of reliability of the sensor.  
	Setoguchi teaches wherein the state estimation unit is configured to estimate a degree of reliability of the sensor based on the sensor value (Fig 4, block S 404, “reliability degree”, Para [0022], “The sensor configured to detect three axis acceleration of a terminal as acceleration data. The Storage is configured to store a moving state estimation model including moving states of a user of the terminal. The first estimation unit is configured to estimate certainty degrees of the moving states based on the acceleration data (i.e. sensor value)”), and wherein the machine state notifying unit is configured to execute a notification processing to notify a combination of the state of the work machine and the degree of reliability of the sensor ( According to Para[0032], “The reliability calculation unit 106 acquires the moving states and the terminal states from the moving State estimation unit 103 and the terminal state estimation unit 104 (this states are notification of current state of work machine). According to Para [0033], “The certainty correction unit 107 acquires the moving states and the reliability degrees (i.e. notification about reliability degree) from the moving state estimation unit 103 and the reliability calculation unit 106, respectively, and corrects the certainty degree of each moving state referring to the corresponding reliability degree respectively”).
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement reliability evaluation of sensor data and a corresponding notification as taught by Setoguchi to the sensor-based estimation system of Discenzo (Abstract, sensor node) since the technique of Setoguchi is from same field of endeavor (sensor-based estimation of system). One of the ordinary skills in the art would appreciate to have a matric to judge the accuracy of sensor data and be notified when the matric is not met. Therefore, this technique of evaluating the reliability level for sensor data would reduce estimation error and help with proper detection of abnormal condition (Setoguchi, Para [0020]- [0022]).

Regarding claim 5 the combination of Discenzo and Setoguchi teaches limitations of claim 4.
	Discenzo is silent with regards to wherein the machine state notifying unit is configured to, based on the degree of reliability of the sensor, execute a notification processing to notify a combination of a success rate of a series of operations including a plurality of operations by the work machine, and the state of the work machine and the degree of reliability of the sensor.
	Setoguchi further teaches wherein the machine state notifying unit is configured to, based on the degree of reliability of the sensor, execute a notification processing to notify a combination of a success rate of a series of operations including a plurality of operations by the work machine, and the state of the work machine and the degree of reliability of the sensor (Fig 9, Para [0076], “the reliability calculation model storage. FIG. 9 illustrates a simplified reliability calculation model example, in which one of three degrees (“high.” medium' and “low”) of reliability (i.e. a success rate) is output to each of all combinations of the moving states and terminal states. For instance, the reliability of the combination of the “Held by hand” as a terminal state, and the “boarding state' as a moving state, is set to “low”.). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement reliability evaluation of sensor data and a corresponding notification as taught by Setoguchi to the sensor-based estimation system of Discenzo (Abstract, sensor node) since the technique of Setoguchi is from same field of endeavor (sensor-based estimation of system). One of the ordinary skills in the art would appreciate to have a matric to judge the accuracy of sensor data and be notified when the matric is not met. Therefore, this technique of evaluating the reliability level for sensor data would reduce estimation error and help with proper detection of abnormal condition (Setoguchi, Para [0020]- [0022]).
	
Regarding claim 11 Discenzo teaches limitations of claim 3.
	Discenzo is silent with regards to an accuracy rate storage unit configured to store using at least one processor (Fig 1, 112 -processor component and 108 storage) for storing, in association with each other, basis information indicating a basis based on which the state estimation unit estimates that the sensor is in the abnormal state and an accuracy rate of an estimation result, wherein the state estimation unit is con figured to estimate whether the sensor is in the abnormal state. based on an operation that satisfies the condition in which the sensor value indicates the abnormality among the plurality of operations by the work machine based on the sensor value, and the basis information as well as the accuracy rate.  
	Setoguchi further teaches an accuracy rate storage unit for storing, in association with each other, basis information indicating a basis based on which the state estimation unit estimates that the sensor is in the abnormal state and an accuracy rate of an estimation result (Fig 4, S405), wherein the state estimation unit is con figured to estimate whether the sensor is in the abnormal state. based on an operation that satisfies the condition in which the sensor value indicates the abnormality among the plurality of operations by the work machine based on the sensor value, and the basis information as well as the accuracy rate (Fig 5, the estimate of moving state based on threshold is actually determined using certainty degree and reliability degree).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement reliability evaluation of sensor data and a corresponding notification as taught by Setoguchi to the sensor-based estimation system of Discenzo (Abstract, sensor node) since the technique of Setoguchi from same field of endeavor (sensor-based estimation of system). One of the ordinary skills in the art would appreciate to have a matric to judge the accuracy of sensor data and be notified when the matric is not met. Therefore, this technique of evaluating the reliability level for sensor data would reduce estimation error and help with proper detection of abnormal condition (Setoguchi, Para [0020]- [0022]).

Regarding claim 12 Discenzo teaches the limitations of claim 6.
	Discenzo is silent with regards to wherein the state estimation unit is configured to estimate whether the sensor is in the abnormal state, based on a success rate of a series of operations including the plurality of operations by the work machine based on the sensor value and an operation that satisfies the condition in which the sensor value indicates the abnormality among the plurality of operations.  
	Setoguchi   teaches wherein the state estimation unit is configured to estimate whether the sensor is in the abnormal state, based on a success rate of a series of operations including the plurality of operations by the work machine based on the sensor value and an operation that satisfies the condition in which the sensor value indicates the abnormality among the plurality of operations.(Fig 9, Para[0076], “ the reliability calculation model storage. FIG. 9 illustrates a simplified reliability calculation model example, in which one of three degrees (“high. “medium' and “low”) of reliability (i.e. a success rate) is output to each of all combinations of the moving states and terminal states. For instance, the reliability of the combination of the “Held by hand” as a terminal state, and the “boarding state' as a moving state, is set to “low”.). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement success rate of sensor data as taught by Setoguchi to the sensor-based estimation system of Discenzo (Abstract, sensor node) since the technique of Setoguchi is from same field of endeavor (sensor-based estimation of system). One of the ordinary skills in the art would appreciate to have a matric to judge the accuracy of sensor data and be notified when the matric is not met. Therefore, this technique of evaluating the reliability level for sensor data would reduce estimation error and help with proper detection of abnormal condition (Setoguchi, Para [0020]- [0022]).
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Discenzo in view of Suzuki et al. (US 8997472 B2) (hereinafter Suzuki) . 
Regarding claim 7 Discenzo teaches limitations of claim 6.
	Discenzo is silent with regards to wherein the state estimation unit is configured to estimate whether the sensor is in the abnormal state based on a percentage of operations that satisfy the condition in which the sensor value indicates the abnormality among the plurality of operations by the work machine based on the sensor value.  
	Suzuki teaches wherein the state estimation unit is configured to estimate whether the sensor is in the abnormal state based on a percentage of (Col 7) operations that satisfy the condition in which the sensor value indicates the abnormality among the plurality of operations by the work machine based on the sensor value (COL 9, line 25-34. Correlation is presenting uses sensor information based on time series physical state i.e. operation. So, they actually present the operation states (COL 2).
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement abnormality percentage as taught by Suzuki to the abnormality estimation system of Discenzo (Abstract) since the technique of Suzuki is from same field of endeavor (abnormality state estimation). One of the ordinary skills in the art would appreciate having a certain quantitative matric to make judgement of abnormality and make further decision. Therefore, this technique of evaluating the abnormality percentage would facilitate to determine maintenance requirement for overall machinery system and make the judgement and decision-making process based on quantitative measurement (Suzuki, COL 1, Col 7).

Claims 13-14,16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Discenzo in view of Maekawa et al. (US 20190235472 A1) (hereinafter Maekawa) . 
Regarding claim 13 Discenzo teaches wherein the state estimation unit is configured to judge, for each of the plurality of operations (Para [0011], “Estimates of future condition of the machinery provide valuable information to permit preventive maintenance and operational changes to avoid unexpected machinery failure. Estimates of the future condition of the machinery and/or the environment permits optimizing the expenditure of energy to dynamically change the resonant frequency of the cantilever beam to optimize power generation in the future.”)
	Discenzo is silent with regards to the condition in which the operational sensor value indicates the abnormality is satisfied in a case where the difference between an operational sensor value based on an output from the sensor when the work machine is performing an operation and a stored sensor value pre-stored in association with each of the plurality of operations is larger than a predetermined threshold. 
	 Maekawa teaches the condition in which the operational sensor value indicates the abnormality is satisfied in a case where the difference between an operational sensor value based on an output from the sensor when the work machine is performing an operation and a stored sensor value pre-stored in association with each of the plurality of operations is larger than a predetermined threshold ( Fig 4, Para [0043], “Herein, a specific example will be explained based on FIG. 4. FIG. 4 shows an acquired pattern and a normal pattern (i.e. based on Para [0010], “a temperature pattern storage unit (for example, the "temperature storage unit 130" described later) which stores a normal pattern indicating temperature change relative to machining time for a machining classification of the machine tool”) by the absolute values of temperature of a certain machining classification. Herein, graph Master is the normal pattern, and graphs Ga~Gc are acquired patterns. In this case, if the acquired pattern is graph Gb, the difference from graph Gmaster is small. For this reason, the abnormality determination unit 160 judges that the result of comparison is not abnormal. On the other hand, in the case of the acquired pattem being graph Ga or graph G, the difference from graph Gmaster is large (i.e. larger than a predetermined threshold). For this reason, the abnormality determination unit 160 judges that the result of comparison is abnormal. The abnormality determination unit 160 may perform judgment as to whether or not the result of comparison is abnormal, for example, according to whether or not the difference is at least a reference value.”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement threshold-based condition monitoring as taught by Maekawa to the abnormality (failure) estimation system of Discenzo (Para 0001) since the technique of Maekawa is from same field of endeavor (failure or abnormality state estimation). One of the ordinary skills in the art would appreciate having a certain limit value such as threshold to reach the decision. Therefore, this technique of comparison would facilitate to track real abnormal situation in more effective way and reduce false alarm (Maekawa, Para [0003]).

Regarding claim 14 the combination of Discenzo and Maekawa teaches the limitations of claim 13.
	Discenzo is silent with regards to a history storage unit configured to store using at least one processor (Fig 1, 112 -processor component and 108 storage) a history of the operational sensor value based on an output from the sensor, wherein the state estimation unit is configured to estimate a failure timing of the sensor based on an increase rate in case where the difference between the stored sensor value and the operational sensor value is increased in time series in a plurality of operations among the plurality of operations by the work machine based on the operational sensor value
	Maekawa teaches  a history storage unit configured to store using at least one processor (Fig 1, 112 -processor component and 108 storage) a history of the operational sensor value based on an output from the sensor, wherein the state estimation unit is configured to estimate a failure timing of the sensor based on an increase rate in case where the difference between the stored sensor value and the operational sensor value is increased in time series in a plurality of operations among the plurality of operations by the work machine based on the operational sensor value ( Para[0047], “ In addition, by performing comparison between the acquired pattern and the normal pattern according to the absolute change amount in temperature since the time of machining start, it is possible to determine as being abnormal if the difference in absolute change amount is at least the reference value. Furthermore, by performing comparison between the acquired pattem and the normal pattem according to the change rate (i.e. increase rate) in temperature per time, it is possible to discriminate as being abnormal if the difference in change rate is at least the reference value. “According to figure 4, Ga will present the temperature increase and corresponding time will present the failure timing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement threshold-based condition monitoring as taught by Maekawa to the abnormality (failure) estimation system of Discenzo (Para 0001) since the technique of Maekawa is from same field of endeavor (failure or abnormality state estimation). One of the ordinary skills in the art would appreciate having a certain limit value such as threshold to reach the decision. Therefore, this technique of comparison would facilitate to track real abnormal situation in more effective way and reduce false alarm (Maekawa, Para [0003]).

Regarding claim 16 the combination of Discenzo and Maekawa teaches the limitations of claim 13.
	Discenzo is silent with regards to an abnormality notifying unit configured to execute using at least one processor a notification processing according to the difference between the operational sensor value and the stored sensor value in a case where the state estimation unit estimates that the sensor is in the abnormal state.
	Maekawa further teaches  an abnormality notifying unit configured to execute using at least one processor (Para 0037, CPU) a notification processing according to the difference between the operational sensor value and the stored sensor value in a case where the state estimation unit estimates that the sensor is in the abnormal state ( Para[0014], “According to a fifth aspect, of the present invention, in the abnormality determination apparatus as described in any one of the first to fourth aspects, the abnormality determination apparatus may be provided to the machine tool, and further include: a notification unit (for example, the “notification unit 170” described later) which notifies of abnormality, in a case of being determined as the temperature sensor being abnormal by way of the abnormality determination unit;” According to para [0043] the difference from acquired and normal pattern is used to detect abnormality) .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement threshold-based condition monitoring as taught by Maekawa to the abnormality (failure) estimation system of Discenzo (Para 0001) since the technique of Maekawa is from same field of endeavor (failure or abnormality state estimation). One of the ordinary skills in the art would appreciate having a certain limit value such as threshold to reach the decision. Therefore, this technique of comparison would facilitate to track real abnormal situation in more effective way and reduce false alarm (Maekawa, Para [0003]).

Regarding claim 17 the combination of Discenzo and Maekawa teaches the limitations of claim 13.
	Discenzo is silent with regards to a history storage unit configured to execute using at least one processor a history of the operational sensor value based on an output from the sensor, wherein the state estimation unit is configured to estimate a failure timing of the sensor based on an increase tendency in case where the difference between the stored sensor value and the operational sensor value is increased in a plurality of operations by the work machine
	Maekawa further teaches  a history storage unit configured to execute using at least one processor  (Para 0037, CPU) a history of the operational sensor value based on an output from the sensor, wherein the state estimation unit is configured to estimate a failure timing of the sensor based on an increase tendency in case where the difference between the stored sensor value and the operational sensor value is increased in a plurality of operations by the work machine ( Para[0046], “ In addition, by performing comparison between the acquired pattern and the normal pattern according to the absolute change amount in temperature since the time of machining start, it is possible to determine as being abnormal if the difference in absolute change amount is at least the reference value. Furthermore, by performing comparison between the acquired pattem and the normal pattem according to the change rate (i.e. increase rate) in temperature per time, it is possible to discriminate as being abnormal if the difference in change rate is at least the reference value. “According to figure 4, Ga will present the temperature increase and corresponding time will present the failure timing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement threshold-based condition monitoring as taught by Maekawa to the abnormality (failure) estimation system of Discenzo (Para 0001) since the technique of Maekawa is from same field of endeavor (failure or abnormality state estimation). One of the ordinary skills in the art would appreciate having a certain limit value such as threshold to reach the decision. Therefore, this technique of comparison would facilitate to track real abnormal situation in more effective way and reduce false alarm (Maekawa, Para [0003]).

Regarding claim 18 the combination of Discenzo and Maekawa teaches the limitations of claim 17.
	Discenzo is silent with regards to wherein the state estimation unit is configured to estimate a failure timing of the sensor, based on the increase tendency of the sensor as well as association data obtained by associating an increase tendency of the difference between the stored sensor value and the operational sensor value in another sensor of the same type as the sensor with a failure timing of another sensor.
	Maekawa further teaches  wherein the state estimation unit is configured to estimate a failure timing of the sensor, based on the increase tendency of the sensor as well as association data obtained by associating an increase tendency of the difference between the stored sensor value and the operational sensor value in another sensor of the same type as the sensor with a failure timing of the another sensor ( Fig 4 and Para[0043] explains the difference and increase tendency usage to determine the abnormality. Based on Para [0051] in another embodiment multiple temperature sensors 200(200a-1….200n-2) can be part of system. So, in this kind of system it is possible to have another sensor option. Para [0046] explains the failure timing by temperature per time.)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement threshold-based condition monitoring as taught by Maekawa to the abnormality (failure) estimation system of Discenzo (Para 0001) since the technique of Maekawa is from same field of endeavor (failure or abnormality state estimation). One of the ordinary skills in the art would appreciate having a certain limit value such as threshold to reach the decision. Therefore, this technique of comparison would facilitate to track real abnormal situation in more effective way and reduce false alarm (Maekawa, Para [0003]).

Regarding claim 19 Discenzo teaches the limitations of claim 1.
	Discenzo is silent with regards to wherein the state estimation unit is configured to estimate whether the sensor is in an abnormal state based on the sensor value acquired from the sensor and the sensor value acquired and stored from the sensor in the past.  
	Maekawa further teaches wherein the state estimation unit is configured to estimate whether the sensor is in an abnormal state based on the sensor value acquired from the sensor and the sensor value acquired and stored from the sensor in the past (Para [0032] explains temperature pattern stored as a normal pattern for elapsed time (i.e. in the past). According to [0043] difference between acquired and normal pattern is used to determine the abnormality). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement threshold-based condition monitoring as taught by Maekawa to the abnormality (failure) estimation system of Discenzo (Para 0001) since the technique of Maekawa is from same field of endeavor (failure or abnormality state estimation). One of the ordinary skills in the art would appreciate having a certain limit value such as threshold to reach the decision. Therefore, this technique of comparison would facilitate to track real abnormal situation in more effective way and reduce false alarm (Maekawa, Para [0003]).

Regarding claim 21 Discenzo teaches the limitations of claim 1.
	Discenzo is silent with regards to a sensor value acquiring unit for acquiring another sensor value of another sensor configured to output another sensor value related to an operation by a work machine that is different from the work machine, wherein the state estimation unit is configured to estimate the state of the sensor based on the sensor value and another sensor value.  
	Maekawa further teaches a sensor value acquiring unit for acquiring another sensor value of another sensor configured to output another sensor value related to an operation by another work machine that is different from the work machine, wherein the state estimation unit is configured to estimate the state of the sensor based on the sensor value and another sensor value. (Para [0051] explains multiple sensors and multiple machine tool i.e. work machine usage). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement threshold-based condition monitoring as taught by Maekawa to the abnormality (failure) estimation system of Discenzo (Para 0001) since the technique of Maekawa is from same field of endeavor (failure or abnormality state estimation). One of the ordinary skills in the art would appreciate having a certain limit value such as threshold to reach the decision. Therefore, this technique of comparison would facilitate to track real abnormal situation in more effective way and reduce false alarm (Maekawa, Para [0003]).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Discenzo in view of Maekawa and further in view of  Tanno et al (US 20210041863 A1) (hereinafter Tanno)
Regarding claim 15 the combination of Discenzo and Maekawa teaches the limitations of claim 15.
	The combination is silent with regards to wherein the state estimation unit is configured to estimate a type of the abnormality of the sensor based on a comparison of the difference between the operational sensor value and the stored sensor value in a plurality of operations that satisfy the condition in which the operational sensor value indicates the abnormality.  
	Tanno teaches wherein the state estimation unit is configured to estimate a type of the abnormality of the sensor based on a comparison of the difference between the operational sensor value and the stored sensor value in a plurality of operations that satisfy the condition in which the operational sensor value indicates the abnormality (Para [0035], “sensor Sa1 fault. a sensor Sa2 fault (i.e.  type of the abnormality). Based on Para [0012] – [0013], abnormality degree is calculated using input output data from sensor.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement difference value-based judgement for sensor as taught by Tanno into the sensor difference data system of Maekawa since the technique of Tanno is applied on same field of endeavor (sensor data difference estimation system). One of the ordinary skills in the art would appreciate to use difference value as a metric of sensor data to separate accurate data. Therefore, this technique of various fault modes would facilitate proper fault tracking and mitigation for fault in machinery (Tanno, Para [0003]- [0004]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over  Discenzo in view of Izumi et al. (US 2014/0277720 A1) (hereinafter Izumi) . 
Regarding claim 26 Discenzo teaches limitations of claim 25.
	Discenzo is silent with regards to the robot is configured to perform a fitting operation; the fitting operation is configured to fit a fitting member into a fitted member; and the force sensor is configured to detect force components and moment components.
	Izumi teaches the robot is configured to perform a fitting operation (Abstract, fitting member fits using robot); the fitting operation is configured to fit a fitting member into a fitted member (Abstract, “A fitting control device controls the robot to fit the fitting member into the receiver member at the fitting position”).; and the force sensor is configured to detect force components (Para 0017 and 0022 , force sensor)and moment components ( Para 0022, “force components in translational three axial directions to act on a detection portion and moment components about rotational three axes.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement fitting operation robot as taught by Izumi to the robot of Discenzo (Para 0137) since the technique of Izumi is from same field of endeavor (work tool state estimation of robot system). One of the ordinary skills in the art would appreciate a precise fitting robotic tool. Robotic tool needs precise control and fitting mechanism to perform quality work.  Having inner force technology and controlling force as taught in Izumi, to control fitting position ensure good quality of work and fitting operation. Therefore, this technique of force sensor and its moment detection help with robot operation with fitting member in a much better where impedance is controlled and higher quality work is done (Izumi, Para [0006]- [0007] and [0017]).

Response to Arguments
Applicant's arguments filed on 06/28/2022 have been fully considered
With regards to remarks about “Claim Objection” the arguments are persuasive. Amended claim overcome the objection for claim 6.
With regards to remarks about “Claim rejection 112(b)” the arguments are persuasive. Amended claim overcome the rejection for claim 21.
With regards to remarks about “Claim rejection 103” the arguments are not persuasive. 
Applicant argues - “From a simple inspection of Figure 7 of Discenzo, there is absolutely no disclosure of the emphasized claim recitation of "...to estimate ... a state of the sensor based on the sensor value” At best, item 702 of Figure 7 of Discenzo discloses that a “state of sensor is identified", which clearly does not disclose any kind of estimation, as required by all of the claims.”

Examiner respectfully disagree for following reasons:
	Discenzo clearly teaches- Fig 7, 702, “state of sensor is identified”.
 Also, 11a presents “calculate state estimation” at 4 the block. According to Para 0044-0045 this state estimation is for “adaptive self -powered sensor node”

    PNG
    media_image1.png
    811
    679
    media_image1.png
    Greyscale

Thus, the prior art clearly teaches the estimation of state of sensor. All other arguments are based on this same concept. So, argument is invalid and rejection still maintained.
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Noda et al. (US 2015/0160098 A1) – This art teaches determining health state of work machine or mechanical equipment.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/29/2022